Citation Nr: 0301047	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  01-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to non-service-connected death pension.

3.  Entitlement to a total rating based upon individual 
unemployability, for purposes of accrued benefits. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1945 
to December 1945, and active service with the Regular 
Philippine Army from December 1945 to June 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died 
in October 1999 at age 86; and that the immediate cause of 
his death was cardiorespiratory arrest and the antecedent 
cause was acute myocardial infarction.  

3.  At the time of the veteran's death in October 1999, he 
was service-connected for residuals, gunshot wound (GSW), 
right hand with injury to muscle group (MG) IX and loss of 
use, evaluated as 70 percent disabling; residuals GSW, right 
chest with injury to MG II, evaluated as 20 percent 
disabling; residuals GSW, right leg with injury to MG XIII, 
evaluated as 10 percent disabling; traumatic cataract, left 
eye, evaluated as noncompensable; and residuals, shell 
fragment wound (SFW), right maxillary region, right mandible 
and left zygoma, evaluated as noncompensable.

4.  The competent medical evidence of record does not show 
that a disability related to active service was a principal 
or a contributory cause of death.  

5.  The veteran had recognized guerrilla service from May 
1945 to December 1945, and active service with the Regular 
Philippine Army from December 1945 to June 1946.

6.  The evidence in the claims file at the time of the 
veteran's death does not demonstrate that his service-
connected disabilities precluded substantially gainful 
employment consistent with his education and occupational 
history.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service; nor is it related to an injury or disease that may 
be presumed to have been service incurred.  38 U.S.C.A. 
§§ 1101, 1103, 1112, 1113, 1131, 1137, 1310, 5102, 5103, 
5103A & 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

2.  The claim for basic entitlement to VA nonservice-
connected death pension benefits lacks legal merit.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A & 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.8, 3.9 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001); VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for a total evaluation based on 
unemployability, due to service-connected disabilities, have 
not been met for the purposes of accrued benefits.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107, 5121(a) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.152(a), 3.321, 3.340, 3.341, 
3.1000, 4.16 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001); VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the VCAA, 
and VA's enhanced duty to assist and notify, by a July 2001 
letter.  The appellant was informed of the evidence 
necessary to substantiate her claims by the August 2001 
Statement of the Case (SOC) and a December 2001 Supplemental 
Statement of the Case (SSOC).  During a December 2001 
hearing at the RO, the appellant submitted additional 
evidence and indicated that she had no further statements, 
contentions or evidence to offer.  The Board notes that the 
VCAA made no change in the statutory or regulatory criteria 
which govern the criteria for the current claims.  The Board 
finds that the claimant was kept apprised of what she must 
show to prevail in her claim, and she was generally informed 
as to what information and evidence she is responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's Certificate of Death indicates that he died in 
October 1999 at age 86; and that the immediate cause of his 
death was cardiorespiratory arrest and the antecedent cause 
was acute myocardial infarction.  

The appellant is the veteran's widow.  In correspondence to 
VA and during her personal hearing, the appellant has made 
specific contentions.  She contends that the veteran's 
Certificate of Death was not signed by his attending 
physician and was made in haste.  Prior to his death, the 
veteran changed his behavior, acting as though he was in the 
war and people were trying to kill him.  She said that a Dr. 
M. believed that the veteran's service-connected injuries 
weakened his resistance which later led to his injuries.  
The appellant also contends that the veteran was unable to 
work, due to service-connected injuries, at the time of his 
death.  

Records from United States Army show that the veteran had 
recognized guerrilla service from May 1945 to December 1945, 
and active service with the Regular Philippine Army from 
December 1945 to June 1946.  

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses of a heart 
disorder.  Radiographic examination of his heart and 
diaphragm, conducted in May 1946, were within normal limits.  
The veteran was treated for chronic rhinitis and bronchitis 
in December 1946 to January 1947.  Radiographic examination 
conducted in March 1948 showed fibroid strands, apex and 
first interspace, left hemothorax.  An August 1949 
radiographic examination was normal other than a few slight 
scars in the extreme left apex.  

Medical records show that the veteran was hospitalized in 
1972, during which he was diagnosed with essential 
hypertension. 

Private medical records show that the veteran underwent 
physical therapy in January 1998 for right knee pain and 
limitation of motion.  

A private medical statement, dated in February 1999, notes 
that the veteran was hospitalized on December 18-19, 1998, 
for hypertensive heart disease, cellulitis of the right and 
left feet, and emphysema.  A private Admission Record, 
signed by the same doctor, shows that he was hospitalized 
from December 18 to December 21, 1998, for the treatment of 
cellulitis of the bilateral feet, hypertensive heart 
disease, bilateral cataracts and a fever.

The report of a January 1999 VA eye examination resulted in 
a diagnosis of cataract, immature, both eyes; myopic 
astigmatism, both eyes; and presbyopia, both eyes.  The 
report provides that the left eye was cataractous but in its 
natural or normal position (no dislocation), and the 
reduction of opacity was metabolic or developmental and not 
traumatic as alleged by the veteran.  The report of a 
January 1999 VA orthopedic examination provides a diagnosis 
of multiple healed scars of the right hand, right chest and 
left knees secondary to shrapnel wound; and bilateral genu 
varus secondary to degenerative osteoarthritis.  

The report of a February 1999 VA aid and attendance 
examination provides that the veteran was not permanently 
bedridden.  He was capable of managing benefit payments in 
his own best interests without restriction.  His capacity to 
protect himself from the hazards and dangers of daily 
environment were limited because of knee pain and his wife's 
claims of decreased memory.  He had slight deficits of 
balance due to joint pains.  He was able to walk but was 
always accompanied and used a cane sometimes.  The diagnosis 
was degenerative joint disease of the knees and shoulders, 
and hypertension.  

The report of an April 1999 VA examination of the veteran's 
hands provides a diagnosis of GSW residuals of the right 
hand and left MG XI.  The veteran still had good to fair 
dexterity of the fingers of the right hand as well as a fair 
grasp and strength which was better than a prosthesis.  His 
grasps and strength were mild to moderately affected by 
limitation of motion of the middle finger.  There was no 
ankylosis present in the right hand or wrist.  The report of 
an examination of the veteran's muscles provides a diagnosis 
of GSW residual, MG XI, left, right hand.  

In a statement received in August 1999, the veteran stated 
that he had last worked full time in 1985, at which point 
his disability affected full time employment.  He said he 
became too disabled to work in 1990.  He had been a self-
employed doctor.  

An October 1999 private medical report provides that the 
veteran was under treatment for arteriosclerotic heart 
disease and osteoarthritis.  In addition, he was now 
mentally incompetent following a most recent cerebrovascular 
stroke.  

An April 2001 private medical report provided that the 
veteran had been treated at home from March to October 1999 
for generalized body weakness.  He was bedridden and 
suffered from total blindness of the left eye due to 
traumatic cataract, and various residual disabilities due to 
GSWs to the right chest region, right hand and right knee.

An October 1999 medical report provides that the veteran was 
treated for one week for various conditions.  The diagnosis 
was malignant hypertension, cardiac distress, insomnia, 
degenerative arthritis, senility, several regions of GSWs, 
urinary tract infections and general debility.

A December 1999 private medical report provides that in 
September 1999 the veteran was seen by a private doctor for 
contracture of the lower extremities for which he was 
referred to physical therapy.  In December 1998, the veteran 
was admitted to a private medical center for treatment of 
dermatitis of the right lower extremity, more prominent on 
the right knee and right foot, and contracture of both knee 
joints.

A December 2001 report from Dr. M. indicates that he had 
treated the veteran at his home in September 1998 for 
generalized body weakness, chest/back pain and loss of 
appetite.  The doctor stated that there was a mild 
deterioration of the veteran's physical and sensory activity 
and this was probably attributed to previous illnesses the 
veteran suffered in the past years that weakened his 
resistance, or it could be due to senility.    

Legal Analysis

Entitlement to Service Connection for the Cause of the 
Veteran's Death.

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. §§ 3.310, 3.312.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is plainly against 
service connection for the cause of the veteran's death.  
Taken as a whole, the medical evidence of record fails to 
show that any of the veteran's service-connected 
disabilities substantially or materially caused or 
contributed to his heart condition in general, or 
specifically to his terminal cardiopulmonary arrest and 
myocardial infarction.  Likewise, the evidence fails to 
demonstrate that any of the veteran's service-connected 
disabilities aggravated a fatal non-service-connected 
disability.  

In this regard, the December 2001 opinion by Dr. M. does not 
constitute probative evidence relating the veteran's death 
to a service-connected disability.  The opinion does not 
address any of the veteran's specific service-connected 
disabilities.  Rather, it merely provides that unspecified 
previous illnesses had weakened the veteran's resistance, 
resulting in a mild deterioration of his physical and 
sensory activity.  Even assuming that the unspecified 
previous illnesses were in fact the veteran's service-
connected disabilities, this opinion would not demonstrate 
that they either caused or contributed substantially or 
materially to cause the veteran's death. 

Finally, the Board observes that the veteran's heart 
condition, that ultimately proved terminal, was initially 
demonstrated decades after service.  This was too remote 
from service to be considered etiologically related to 
service, given the absence of demonstration of continuity of 
symptomatology or competent medical evidence showing a 
relationship between the veteran's service and his heart 
condition.

The Board recognizes the appellant's contentions that the 
veteran's death was due to his service-connected 
disabilities, and that she had been told this by Dr. M., and 
that the Certificate of Death was inaccurate.  The Board 
does not doubt in the least that the appellant brought her 
claim in the good faith belief that it is meritorious.  As a 
layperson, however, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Nor is she competent to relate such an 
opinion offered by a medical professional, or address the 
accuracy of a medical report, such as a Certificate of 
Death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, her own assertions do not constitute competent medical 
evidence that a service connected disability caused or 
contributed significantly and materially to cause the 
veteran's death. 

Entitlement to Non-Service-Connected Death Pension.

VA shall pay pension for non-service-connected disability or 
death for service to the surviving spouse of each veteran of 
a period of war who met the service requirements prescribed 
in section 1521(j) of this title, or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service- connected disability.  38 
U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service. See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned 
in connection with the administration of Pub. L. 190.  38 
U.S.C.A. 107; 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.8.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence demonstrates that the 
veteran lacked qualifying military service for pension 
purposes.  In this regard, the Board observes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

As the veteran did not have qualifying military service for 
pension purposes, the appellant does not meet the basic 
eligibility requirements for non-service-connected VA 
pension benefits and her claim must be denied as a matter of 
law.  See Sabonis, supra. 

Entitlement to a Total Rating Based upon Individual 
Unemployability,
 for Purposes of Accrued Benefits.

VA regulations provide that a claim by a surviving spouse 
... for dependency and indemnity compensation will also be 
considered to be a claim for death pension and accrued 
benefits, and a claim by a surviving spouse ... for death 
pension will be considered to be a claim for death 
compensation or dependency and indemnity compensation and 
accrued benefits.  38 C.F.R. § 3.152(b) (2002).

Chapter 11 of title 38 of the United States Code, providing 
for service-connected compensation benefits, makes no 
provision for the payment of disability compensation to 
survivors.  Survivors may not pursue disability compensation 
claims of a veteran, even as heirs to the veteran's estate.  
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1016 (1999).  Instead, Congress established 
a procedure whereby a limited amount of "accrued benefits" 
due to the deceased veteran could be recovered by designated 
individuals.  This scheme was eventually codified at 38 
U.S.C.A. § 5121(a), which allows benefits accrued within two 
years of the veteran's death to be paid first to the 
surviving spouse, then to any surviving children, surviving 
parents, and in some cases to the person who bore the 
expense of the veteran's last sickness and burial.

The implementing regulation, 38 C.F.R. § 3.1000(a), provides 
that where death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws 
administered by VA, to which a payee was entitled at his 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement as provided in Section 3.500(g) will, upon 
the death of such person, be paid to that person's spouse, 
if living.

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from a veteran's claim, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death").

The appellant filed a timely claim for accrued benefits, 
i.e., she filed her claim within one year of the veteran's 
death.  Therefore, the Board's primary analysis must be one 
that considers the underlying claim for a TDIU.  However, 
the evidence to be considered must have been constructively 
in the veteran's file at the time of his or her death and 
the appellant must have filed a claim for such benefits 
within one year of his or her death.  38 C.F.R. § 3.1000(a), 
(c); Zevalkink, supra, at 493.

Turning to the relevant law, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. §§ 3.340, 4.15. This process involves 
rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for total 
disability compensation purposes.

Total disability ratings for compensation may also be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities; 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more. It is provided further that 
the existence or degree of non-service-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service- connected disability or 
disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the 
veteran unemployable. Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities shall be rated totally 
disabled. Therefore, extra-schedular consideration is 
appropriate in all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record at the time of the veteran's death shows that the 
veteran did not satisfy the criteria for a total disability 
evaluation based on unemployability, due to service-
connected disability, at that time.  

The notes that the veteran's combined schedular evaluation 
was 80 percent at the time of his death.  However, the 
medical evidence fails to demonstrate unemployability at 
that time due to service-connected disabilities.  For 
example, the reports of the VA examinations conducted in 
January and April 1999 fail to set forth any opinions or 
findings that the veteran was unemployable due to service-
connected disability.  Similarly, the report of the February 
1999 VA Aid and Attendance examination fails to set forth 
such findings or opinions.

In addition, there is no non-medical evidence demonstrating 
unemployability due to service-connected disability, 
consistent with the veteran's past work experience or his 
education.  He has not submitted any employment or personnel 
records showing that any service-connected disabilities 
render him unemployable in his previous occupations as a 
physician.  Accordingly, the veteran does not warrant the 
benefit sought under the provisions of 38 C.F.R. § 4.16(b).

The Board recognizes the appellant's contentions that the 
veteran's service-connected disabilities rendered him 
unemployable at the time of his death.  As a layperson, 
however, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
symptoms and severity.  Espiritu, supra..  Thus, her own 
assertions do not constitute competent medical evidence that 
the veteran was unemployable due to service-connected 
disability at the time of is death.  

As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to non-service-connected death pension is 
denied.

Entitlement to a total rating based on individual 
unemployability, for purposes of entitlement to accrued 
benefits, is denied



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

